DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant filed an amended claim set which was received on 06/17/2022. In the amended claim set, applicant has addressed various typographical errors and has notably amended claim 1 to further recite “a sequence as set forth in SEQ ID NO: 1” and “wherein the Myoviridae bacteriophage has a latent period of 20-70 minutes and a burst size of 80-200 PFU/infected cell and is deposited under accession number KCTC 14027BP”. Applicant has canceled claims 2, 10 and 11. Claims 13-16 remain withdrawn as being drawn to a non-elected invention. Claims 1, 3-9, and 12 have been examined on their merits.

Specification
RE: Objections to the specification
	The specification was previously objected to because of minor informalities. Applicant has filed an amendment to the specification which is sufficient to overcome the objection of record. Therefore, the objection of record has been withdrawn.

Claim Objections
RE: Objections to the claims
	Claims 1-4 and 10 were previously objected to for minor typographic informalities. Specifically, applicant has amended claims 1, 3, and 4 to properly italicize Myoviridae. Claims 2 and 10 have been canceled.
	Claim 1 was further objected to because a comma was used instead of a semicolon. Applicant has amended the claim to now properly include a semicolon.
	Claim 5 was objected to because the claim improperly recited “polyvinyl pyrrolidone” instead of “polyvinylpyrrolidone”. Applicant has amended the claim to recite the correct name for this compound.
	Therefore, the objection of record for claims 2 and 10 has been rendered moot due to cancellation. The objections of record for claims 1 and 3-5 have been withdrawn.

New objections to the claims
	Claim 1 is objected to because the abbreviations “PFU” and “KCTC” should be defined when first used in the claims. It is recommended that the last line of the claim be amended to read, for example, “…size of 80-200 plaque-forming units (PFU)/infected cell and is deposited in the Korean Collection for Type Cultures (KCTC) under accession number KCTC 14027BP”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claim 2 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	Claim 2 was previously rejected for lacking complete deposit information for the deposit of bacteriophage Esc-COP-15, said bacteriophage being deposited in the Korean Collection for Type Cultures (KCTC) on November 15, 2019 under number KCTC 14027BP.
	Applicant has provided a viability statement attesting that the microorganism was tested viable on May 18, 2022. Claim 2 has been canceled. Therefore, the rejection of record has been rendered moot. It is noted that this limitation is now presented in amended claim 1. In view of applicant’s disclosure of the isolation techniques ([0054]-[0059]), the entire genomic sequence (SEQ ID NO: 1), and deposit information, a new rejection has not been made on the amended claim set.

RE: Rejection of claim 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 11 was previously rejected as being indefinite for reciting terms “the latent period” and “the burst size” which did not have antecedent basis in the claims. Applicant has added these limitations to independent claim 1 and has canceled claim 11. Therefore, the rejection of record has been rendered moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 1-12 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
	Claims 1-12 were previously rejected because the claimed invention recited laws of nature and natural phenomena. These judicial exceptions (JEs) were not found to be markedly different from their naturally occurring counterparts, and were not found to recite additional elements which integrated the JE into a practical application or were sufficiently more than the JE. 
	Applicant traverses the rejection of record for the following reasons.
	First, Applicant argues that the claimed JE is subject matter eligible in view of the USPTO 2014 Interim Eligibility Guidance, Nature-Based Products, Example 3. Applicant argues that the resulting combination of two naturally occurring substances (in this case, the Myoviridae bacteriophage Esc-COP-15) and a naturally occurring pharmaceutically acceptable carrier have different functional characteristics (e.g. “a latent period of 20-70 minutes and a burst size of 80-200 PFU/infected cell”). 
Second, applicant argues that the two substances (the bacteriophage and the pharmaceutically acceptable carrier) are “physically joined together into a non-natural structure” such as those recited in claim 9. 
Third, applicant argues that the present invention is “very effective in the treatment of diseases caused by pathogenic Escherichia coli” and alleges that naturally occurring Myoviridae bacteriophage Esc-COP-15 does not have such activities. 
Applicant’s arguments have been fully considered but are not found to be convincing. With respect to applicant’s first argument, it is noted that the 2014 Interim Eligibility Guidance is not the most recent guidance for subject matter eligibility (See MPEP 2106 for the most updated guidance). Nevertheless, as discussed in the previous action and below, the markedly different characteristics analysis is drawn to the “mixture” of the natural products rather than each component separately. “Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts”. See MPEP 2106.04(c)(I)(A). Therefore, the question is whether a combination of a Myoviridae bacteriophage (Esc-COP-15) and a natural carrier (e.g. water) is markedly different from the naturally occurring Myoviridae bacteriophage. This differs from the example of an amazonic acid and a layer of natural polymeric material enveloping the core because the enveloping polymeric material provides a markedly different characteristic (protection from digestion). Unlike the Guidance’s Example 3, merely placing a bacteriophage in water does not impart markedly different characteristics on the composition.
	With respect to applicant’s second argument, applicant is arguing a feature not recited in claim 1 and some of its dependent claims. Claim 1 is not limited to a specific type of formulation and it is not found that the composition is a non-natural structure because a combination of the bacteriophage and a carrier such as water would simply form a solution or suspension which naturally occurs (e.g. the bacteriophage within the cytoplasmic waters of an Escherichia coli cell). Additionally, even if these limitations were sufficient to confer subject matter eligibility on the claimed composition, they are recited in dependent claim 9 and would not render the other claims (claims 1, 3-8, and 12) eligible.
With respect to applicant’s third argument, the examiner disagrees that naturally occurring Myoviridae bacteriophage (Esc-COP-15) does not have activities in the treatment of diseases caused by pathogenic Escherichia coli. The claim is to the composition, therefore an appropriate characteristic for analysis is the ability for the naturally occurring Myoviridae to infect and lyse pathogenic Escherichia coli, not for its ability to treat a disease (which is a characteristic associated with the administration of the composition, not the composition itself). There is no evidence presented that demonstrates Myoviridae bacteriophage (Esc-COP-15) in nature are not capable of infecting and lysing pathogenic Escherichia coli. To the contrary, the claimed bacteriophage was isolated from nature as a result of a spot assay designed to yield bacteriophages which are capable of infecting and lysing pathogenic Escherichia coli (specification, [0053]-[0059]). Therefore, it is considered that applicant has provided evidence that the Myoviridae bacteriophage in nature is capable of infecting and lysing pathogenic Escherichia coli.
Applicant has substantially amended the claims. Therefore, the rejection of record has been withdrawn for claims 1, 3-9, and 12 and a new ground of rejection is set forth below. The rejection of record for claims 2 and 10-11 has been rendered moot due to cancelation.

New grounds of rejection
Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
The instant claims recite laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.


The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophages). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to prevent or treat an infection or disease caused by pathogenic Escherichia coli is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e). 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1, 3-9, and 12 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1, 3-9, and 12 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1, 3-9, and 12 are directed to a composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. Neither one of these two components is subject matter eligible on its own. Applicant’s specification demonstrates that Myoviridae bacteriophages can be isolated from nature by teaching that a Myoviridae bacteriophage Esc-COP-15 was “isolated” ([0035]) and the term “isolated” indicates actions which isolate bacteriophages from nature ([0050]). “Pharmaceutically acceptable carriers” can include compounds such as water and sucrose ([0013]) which are naturally occurring. Thus, the claimed composition is a mixture of two natural products. 
For the purpose of determining markedly different characteristics, the claimed bacteriophage’s closest natural counterpart is a Myoviridae bacteriophage found in nature. There is no evidence in the specification that demonstrates that the instantly claimed composition comprising a Myoviridae bacteriophage and a pharmaceutically acceptable carrier has markedly different characteristics from naturally occurring Myoviridae bacteriophages. Mixing a Myoviridae bacteriophage with a pharmaceutically acceptable carrier such as water does not result in a new structure, property, or function.
	Therefore the answer to this prong for claims 1, 3-9, and 12 is yes for reciting a natural product (law of nature and natural phenomenon).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 recites “for preventing or treating an infection or disease caused by a pathogenic Escherichia coli” in the preamble. As discussed in the claim interpretation section of the previous office action, this recitation is merely the intended use of the composition. Claim 1 further recites “having an ability to lyse the pathogenic Escherichia coli”, “a sequence set forth in SEQ ID NO: 1”, “wherein the Myoviridae bacteriophage has a latent period of 20-70 minutes and a burst size of 80-200 PFU/infected cell”, and “is deposited under accession number KCTC 14027BP”. These are elements are properties of the product of nature or properties associated with the deposit of the product of nature. None of these elements impart a transformation on the recited natural product, require use with a particular computer, or limit the natural product to a specific application/technology.
	Claims 3 and 4 specify a certain concentration of Myoviridae bacteriophage. There is no evidence that limiting the bacteriophage concentration induces a significant change in the structure, property and/or function of Myoviridae bacteriophages. 
	Claim 5 recites pharmaceutically acceptable carriers useable in the invention. There is no evidence that these carriers would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 6 requires addition of one or more lubricants, wetting agents, sweeteners, flavors, emulsifiers, suspending agents, and preservatives. While components such as emulsifiers and suspending agents would help keep the recited bacteriophage in suspension, there is no evidence that these components would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. While some of these elements may impart a transformation on the recited natural product, some formulations such as “a solution” can be achieved by simply mixing the Myoviridae bacteriophage in water. Therefore, this claim does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, or limiting the natural product to a specific application/technology.
	Claim 12 recites “a second bacteriophage having an ability to lyse a pathogenic Escherichia coli or a non-Escherichia coli bacterial species”. As discussed above, this is an inherent property of the product of nature which does not integrate the JE into a practical application. There is no evidence presented that would suggest that the addition of a second bacteriophage having the ability to lyse Escherichia coli or another non-Escherichia coli bacterial species would cause either bacteriophage to be different from the bacteriophages found in nature or would effect a transformation or reduction of the bacteriophages to different states or things.
	Therefore the answer to this prong for claims 1, 3-9, and 12 is no as none of the additional elements integrate the JE into a practical application.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claim 1 recites “[a] composition for preventing or treating an infection or disease caused by pathogenic Escherichia coli” in the preamble. As discussed above, this recitation is an intended use that does not impart any structural feature. The use of bacteriophages as an active ingredient for the prevention or treatment of Escherichia coli infections does not amount to an inventive concept as the intended use is drawn to introducing the claimed judicial exception (Myoviridae bacteriophages) into its natural host (Escherichia coli) and this activity is well understood, routine, and conventional. For example, Shin et al. (US 2017/0035817 A1; cited in the previous office action) provides a composition comprising a Myoviridae bacteriophage for the treatment of Escherichia coli infection (abstract, [0042], claims 1-10). 
Thus, claim 1 does not have additional elements that amount to significantly more than the judicial exception.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. These formulations do not amount to an inventive concept as these formulations of Myoviridae compositions are well understood, routine, and conventional activity. For example, Shin et al. teaches the composition may be in dosage forms for oral administration including tablets, water soluble suspensions, oil-based suspensions, formulated powder, granules, emulsions, and soft and hard capsules ([0047]).
	Therefore, the answer to step (2B) for claims 1, 3-9, and 12 is no because the claims do not recite additional elements which amount to significantly different than the JE such that they provide an inventive concept.
Conclusion
Claims 1, 3-9, and 12 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 1 and 3-9 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shin et al. (US 2017/0035817 A1). 
	Claims 1 and 3-9 were previously rejected as being anticipated by Shin et al. Applicant traverses the rejection and argues that amended claim 1 now includes the limitation “…having…a sequence as set forth in SEQ ID NO: 1”, which was previously presented in now canceled claim 2, and is sufficient to overcome the teachings of Shin et al. under 35 U.S.C. 102. Applicant’s argument has been considered and is found to be convincing. Particularly, Shin discloses the sequence of bacteriophage ΦCJ27 which is clearly different from applicant’s SEQ ID NO: 1.
	Therefore, the rejection of record for claims 1 and 3-9 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of Jurczak-Kurek et al. (Scientific Reports, 2016, Vol. 6(34338), pages 1-17). 
	Claims 1-9 were previously rejected as being unpatentable over Shin et al. in view of Jurczak-Kurek et al. Applicant traverses this rejection and argues that the amended claims are not obvious over Shin et al. in view of Jurczak-Kurek et al.
	Applicant has submitted an affidavit by Dr. Sang Hyeon Kang (received 06/17/2022). Dr. Kang argues that the instantly claimed bacteriophage is structurally distinct from the bacteriophage of Shin et al. (ΦCJ27). The question is therefore whether the bacteriophage is the same as or obvious over one of the bacteriophages taught by Jurczak-Kurek et al. Dr. Kang presents evidence that vB_Efae230P-4, vB_Pae575P-3, vB_Pae1369P-5, vB_Pae436M-8, vB_SenM-2, vB_SscM-1, and vB_SscM-2 are not the same as Esc-COP-15 and do not share any genetic similarity. Dr. Kang avers that an unsuccessful effort was made to obtain the genetic sequences of the additional bacteriophages at issue in order to compare the prior art bacteriophages to the instantly claimed Esc-COP-15. Dr. Kang argues that “the antibacterial property of bacteriophages varies widely in character or degree” and “although the bacteriophage Esc-COP-15 disclosed in the present invention or some bacteriophages of prior art references may exhibit antibacterial properties with respect to E. coli, the degree of providing antibacterial effects is very different from each other”. Specifically, Dr. Kang has provided two examples which demonstrate the effects of genetic changes on the characteristics of bacteriophage (pages 5-9 of applicant’s affidavit). 
	Applicant’s arguments and submitted affidavit have been fully considered and are found to be convincing. The examiner agrees that the claimed invention is clearly distinct over Shin et al. because the bacteriophage taught by Shin et al. does not share genetic similarity to the instantly claimed bacteriophage (see the table presented on page 3 of applicant’s affidavit). With respect to Jurczak-Kurek et al., Dr. Kang has convincingly argued that the genetic sequence of Esc-COP-15 is distinct from the publicly available sequences taught by Jurczak-Kurek et al. and for those phages which do not have public availability, there is an expected difference in their genetic sequence in view of their differing characteristics. This position is supported, in part, because applicant’s composition recites a bacteriophage having a specific genetic sequence which is 152,531 base pairs in length (see SEQ ID NO. 1) and minor differences in sequence would not have a predictable effect as demonstrated by Yang et al. (cited in Dr. Kang’s affidavit).
	Therefore, the rejection of record has been withdrawn for claims 1-9.

RE: Rejection of claims 1 and 3-11 under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of Wang et al. (International Journal of Molecular Medicine, 2006, Vol. 17(2), pages 347-355). 
	Claims 10-11 were previously rejected as being made obvious by Shin et al. in view of Wang et al. Applicant has demonstrated that the bacteriophage disclosed by Wang et al. is different from Esc-COP-15 as evidenced by their differing genome sizes (see page 3 of Dr. Kang’s affidavit).
	Applicant has canceled claims 10-11, therefore, the rejection of record has been rendered moot. 
	The limitations “…wherein the Myoviridae bacteriophage has a latent period of 20-70 minutes and a burst size of 80-200 PFU/infected cell” have been incorporated into amended claim 1. Dr. Kang has effectively argued that the genetic sequence is not predictive of bacteriophage characteristics and similarly, the characteristics would not be predictive of the genetic sequence. Therefore, a new ground of rejection for claim 1 has not been made because applicant has successfully argued that knowledge of optimal latent periods and burst sizes (i.e. characteristics of the bacteriophage), would not make obvious the instantly claimed bacteriophage having a sequence set forth in SEQ ID NO: 1. 
 
RE: Rejection of claims 1, 3-9 and 12 under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of Dubar et al. (WO 2019/051603 A1). 
	Claims 1, 3-9, and 12 were previously rejected as being unpatentable over Shin et al. in view of Dubar et al. For the reasons discussed above, the composition of claims 1 and 3-9 is not found to be taught by or made obvious over Shin et al. Therefore, Dubar et al. would not make the composition obvious. Dubar et al. provides only the concept of combining two bacteriophages, but does not teach or make obvious the combination of Esc-COP-15 with another bacteriophage (as recited in claim 12).
	Therefore, the rejection of record for claims 1, 3-9, and 12 has been withdrawn.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

RE: Provisional rejection of claims 1, 3-9, and 12 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-9, and 13 of copending Application No. 15/930,394. 
	Claims 1, 3-9, and 12 were previously rejected for claiming the same invention as that of claims 1, 3-9, and 13 of copending Application No. 15/930,394. Applicant has amended claim 1 (the independent claim) to recite the elements of now canceled claim 2 (the genetic sequence of SEQ ID NO: 1). The claims and copending claims are no longer drawn to the same invention.
	Therefore, the provisional rejection of record has been withdrawn.

RE: Provisional rejection of claims 1, 3-9, and 12 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-9, and 13 of copending Application No. 17/060,175. 
	Claims 1, 3-9, and 12 were previously rejected for claiming the same invention as that of claims 1, 3-9, and 13 of copending Application No. 17/060,175. Applicant has amended claim 1 (the independent claim) to recite the elements of now canceled claim 2 (the genetic sequence of SEQ ID NO: 1). The claims and copending claims are no longer drawn to the same invention.
	Therefore, the provisional rejection of record has been withdrawn.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Provisional rejection of claims 10 and 11 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/930,394. 
Claims 10 and 11 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending application no. 15/930,394. Applicant has canceled these claims. Therefore, the provisional rejection of record has been rendered moot.

RE: Provisional rejection of claims 1, 3-9, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 13 of copending Application No. 16/893,106 in view of Dubar et al. (WO 2019/051603 A1).
	Claims 1, 3-9, and 12 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 13 copending application no. 16/893,106 in view of Dubar et al. As discussed above, amended claim 1 now incorporates the “SEQ ID NO: 1” limitation which is not recited in ‘106 or Dubar et al. Therefore, the provision rejection of record has been withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651